Exhibit 10.1 

 

June 18, 2018

 

Thunder Bridge Acquisition, Ltd.

9912 Georgetown Pike

Suite D203

Great Falls, Virginia 22066

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Thunder Bridge Acquisition, Ltd., a Cayman Islands exempted
company (the “Company”), and Cantor Fitzgerald & Co. as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 25,875,000 of the Company’s units
(including up to 3,375,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Ordinary Shares”), and one warrant.
Each Warrant (each, a “Warrant”) entitles the holder thereof to purchase one
Ordinary Share at a price of $11.50 per share, subject to adjustment. The Units
shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in Section 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Thunder Bridge Acquisition LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that (A) if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any Shares owned by it or
him in favor of any proposed Business Combination and (ii) not redeem any Shares
owned by it or him in connection with such shareholder approval, (B) if the
Company engages in a tender offer in connection with any proposed Business
Combination, it or he shall not sell any Shares to the Company in connection
therewith and (C) if the Company seeks shareholder approval of any proposed
amendment to the Charter prior to the consummation of a Business Combination, it
or he shall not redeem any Shares owned by it or him in connection with such
shareholder approval.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Ordinary Shares sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay any
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Shareholders’ rights as shareholders (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and liquidate, subject in the case of
clauses (ii) and (iii) above to the Company’s obligations under Cayman Islands
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the Charter
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not complete a Business
Combination within the time period described in the Prospectus, unless the
Company provides its public shareholders with the opportunity to redeem their
Ordinary Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay any taxes, divided by the number
of then outstanding Offering Shares.

 



 1 

 

 

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it. The Sponsor and each Insider
hereby further waives any claim such Sponsor or Insider may have in the future
as a result of, or arising out of, any contracts or agreements with the Company
and will not seek recourse against the Trust Fund for any reason whatsoever
except in each case with respect to the Insider’s right to a pro rata interest
in the proceeds held in the Trust Fund for any Offering Shares such Sponsor or
Insider may hold.

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, Ordinary
Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it or him, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, Ordinary
Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it or him, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this Section 3 or Section 7 below, the
Company shall announce the impending release or waiver by press release through
a major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication date of such press release. The provisions
of this Section will not apply if the release or waiver is effected solely to
permit a transfer not for consideration and the transferee has agreed in writing
to be bound by the same terms described in this Letter Agreement to the extent
and for the duration that such terms remain in effect at the time of the
transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into a letter of intent, confidentiality or
other similar agreement or a Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.10 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, except as to any claims by a third party (including a
Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 



 2 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,375,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 843,750 multiplied by a fraction, (i) the numerator of which is 3,375,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,375,000.

 

6. (a) The Sponsor and each Insider hereby agree not to participate in the
formation of, or become an officer or director of, any other any other special
purpose acquisition company with a class of securities registered under the
Securities Exchange Act of 1934, as amended, until the Company has entered into
a definitive agreement regarding an initial Business Combination or unless the
Company has failed to complete a Business Combination within the time period set
forth in the Charter.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
Sections 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or Ordinary Shares issuable upon conversion thereof) until
the earlier of (A) one year after the completion of the Company’s initial
Business Combination or (B) subsequent to the Business Combination, (x) if the
last sale price of the Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s shareholders having the right to exchange their Ordinary Shares for
cash, securities or other property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or Ordinary Shares issued or issuable upon the
conversion of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in Sections 7(a) and (b), Transfers
of the Founder Shares, Private Placement Warrants and Ordinary Shares issued or
issuable upon the exercise or conversion of the Private Placement Warrants or
the Founder Shares and that are held by the Sponsor, any Insider or any of their
permitted transferees (that have complied with this Section 7(c)), are permitted
(a) to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any members of the Sponsor, or any
affiliates of the Sponsor; (b) in the case of an individual, transfers by gift
to a member of the individual’s immediate family, to a trust, the beneficiary of
which is a member of the individual’s immediate family or an affiliate of such
person, or to a charitable organization; (c) in the case of an individual,
transfers by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, transfers pursuant to a qualified
domestic relations order; (e) transfers by private sales or transfers made in
connection with the consummation of a Business Combination at prices no greater
than the price at which the securities were originally purchased; (f) transfers
in the event of the Company’s liquidation prior to the completion of an initial
Business Combination; (g) transfers by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; (h) in the event of the Company’s liquidation, merger, capital
stock exchange, reorganization or other similar transaction which results in all
of the Company’s shareholders having the right to exchange their Ordinary Shares
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; and (i) transfers in connection with the
Company’s initial Business Combination with the Company’s consent to any third
party; provided, however, that in the case of clauses (a) through (e), (h) and
(i), these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein.

 



 3 

 

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the amounts
described in the Prospectus under the heading “Summary – The Offering – Limited
Payments to Insiders.”

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean (a) the 6,468,750 of the Company’s Class B
ordinary shares, par value $0.0001 per share, initially issued to the Sponsor
(up to 843,750 Shares of which are subject to complete or partial forfeiture by
the Sponsor if the over-allotment option is not exercised by the Underwriters)
for an aggregate purchase price of $25,000, or $0.003 per share, prior to the
consummation of the Public Offering; (iv) “Initial Shareholders” shall mean the
Sponsor and any Insider that holds Founder Shares; (v) “Private Placement
Warrants” shall mean the Warrants to purchase up to 8,837,500 Ordinary Shares of
the Company which the Sponsor and Cantor have agreed to purchase for an
aggregate purchase price of $8,837,500, or $1.00 per whole Private Placement
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vi) “Public Shareholders” shall mean the
holders of securities issued in the Public Offering; (vii) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; (viii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (ix) “Charter” shall
mean the Company’s memorandum and articles of association, as the same may be
amended from time to time.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this Section shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 



 4 

 

 

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2018; provided
further that Section 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



5

 

 

  Sincerely,           THUNDER BRIDGE ACQUISITION LLC         By: /s/ Gary A.
Simanson    

Name: Gary A. Simanson

Title:   Managing Member

        By: /s/ Gary A. Simanson     Name: Gary A. Simanson         By: /s/
Peter J. Kight     Name: Peter J. Kight         By: /s/ William A. Houlihan    
Name: William A. Houlihan         By: /s/ John Wu     Name: John Wu         By:
/s/ Mary Anne Gillespie     Name: Mary Anne Gillespie         By: /s/ Angela
Mariana Freyre     Name: Angela Mariana Freyre         By: /s/ Robert Hartheimer
    Name: Robert Hartheimer         By: /s/ Stewart J. Paperin     Name: Stewart
J. Paperin         By: /s/ Eugene S. Putnam, Jr.     Name: Eugene S. Putnam, Jr.
        By: /s/ Allerd D. Stikker     Name: Allerd D. Stikker         By: /s/
Ming Shu     Name: Ming Shu

 

Acknowledged and Agreed:               THUNDER BRIDGE ACQUISITION, LTD.      
/s/ Gary A. Simanson   Name:  Gary A. Simanson   Title: Chief Executive Officer
 

 

 

[Signature Page to Letter Agreement]

 

 

6



 

 

 

 

